           Case 4:19-cv-00058-DN-PK Document 242 Filed 06/05/20 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    TRAVIS LYNN SHUMWAY, an individual                        MEMORANDUM DECISION AND
    residing in the state of Utah; CHAD L.                    ORDER ADOPTING REPORT AND
    SHUMWAY, an individual residing in the state              RECOMMENDATION OF SPECIAL
    of Utah; MOUNTAIN WEST MEDICAL                            MASTER REPORT NO. 21
    SUPPLY, L.L.C., a Utah limited liability
    company; UNITED ENERGY WORKERS
    HEALTHCARE, CORP., an Ohio corporation;
    FOUR CORNERS HEALTH CARE CORP., a
    Utah corporation; and FOUR CORNERS
    HEALTHCARE INC., a Wyoming corporation;

                     Plaintiffs,
                                                              Case No. 4:19-cv-00058-DN-PK
    v.
                                                              District Judge David Nuffer
    JAMES LINN WRIGHT, an individual;                         Magistrate Judge Paul Kohler
    AUDRA WRIGHT, as individual; GARY D.                      Special Master Philip J. Favro
    SLAVENS, as individual; JANE AND JOHN
    DOES 1-10; and DOE BUSINESS ENTITIES
    1-10;

                     Defendants.


           The Report and Recommendation issued by Special Master Philip J. Favro on May 19,

2020, 1 recommends that Plaintiffs’ Motion for Order of Contempt Against Gary Slavens and

Award of Attorney Fees and Costs 2 be denied as to the request for an order of contempt against

Dr. Slavens but that Plaintiffs nevertheless be awarded their reasonable attorney fees and costs

incurred as a result of Dr. Slavens’ misconduct.



1
 Special Master Report No. 21, Report and Recommendation on Plaintiffs’ Motion for Order of Contempt Against
Defendant Gary D. Slavens and Award of Attorney Fees and Costs (“Report and Recommendation”), docket no.
239, filed May 19, 2020.
2
    Docket no. 211, filed March 27, 2020.
           Case 4:19-cv-00058-DN-PK Document 242 Filed 06/05/20 Page 2 of 2



           No objections having been filed, and the time for making any objections having passed, 3

and for good cause otherwise appearing, the findings of fact, analysis, and conclusions of the

Special Master are accepted, and the Report and Recommendation is adopted in its entirety.

                                                     ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 4 is ADOPTED.

Plaintiffs’ Motion for Order of Contempt Against Gary Slavens and Award of Attorney Fees and

Costs 5 is DENIED as to the request for an order of contempt against Dr. Slavens but GRANTED

as to the request for reasonable attorney fees and costs incurred as a direct result of Dr. Slavens’

actions that resulted in the March 6, 2020 Order to Show Cause hearing. Within 14 days of the

entry of this Order, Plaintiffs must file a motion and affidavit establishing the amount of costs

and fees so incurred. Within 14 days thereafter, Dr. Slavens may file any objection.

           Signed June 5, 2020.
                                                      BY THE COURT:



                                                      David Nuffer
                                                      United States District Judge




3
 Order Re: Special Master Report No. 21 (setting June 3, 2020 deadline for filing objections), docket no. 240, filed
May 20, 2020.
4
 Special Master Report No. 21, Report and Recommendation on Plaintiffs’ Motion for Order of Contempt Against
Defendant Gary D. Slavens and Award of Attorney Fees and Costs, docket no. 239, filed May 19, 2020.
5
    Docket no. 211, filed March 27, 2020.



                                                                                                                       2
